Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-2 are objected to because of the following informalities: The phrase “set of pixel arrays that do not overlap each other and each have periodicity” should be “set of pixel arrays that do not overlap each other and each has periodicity” or “set of pixel arrays that do not overlap each other and have periodicity”.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “light source apparatus” in Claims 1, 10.
Support for the “light source apparatus” has been provided in Specification paragraphs [0021-28] and Fig. 1.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-6, 10-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the mixed image generating section" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
All remaining claims are rejected as depending from a rejected base claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 7-8, 10, 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over US 20150042774 A1 by Sugano et al. (hereinafter “Sugano”) in view of US 20010011708 A1 by Hakamata (hereinafter “Hakamata”).
Regarding Claim 1, Sugano discloses an endoscope system (rigid scope system 1) comprising: a light source apparatus configured to be capable of emitting excitation light for exciting a fluorescent medical agent administered to a subject and illuminating light for illuminating an inside of a body cavity of the subject (light source device 2 generates white normal light and special light; [0028]; Fig. 1); an image sensor (image pickup unit 20 including image pickup elements 24 and 26) configured to pick up an image of each of fluorescence emitted in response to application of the excitation light to an object present inside the body cavity of the subject to which the fluorescent medical agent is administered (fluorescent image L4) and reflected light emitted in response to application of the illuminating light to the object (normal image L3; [0033-37]; Fig. 2); and a mixed image generating circuit configured to generate an observation image (synthesized image) in which a first image that is an image obtained by performing image pickup of the reflected light by the image sensor, and a second image that is an image indicating a site of emission of the fluorescence in the object (image processing section 33 processes normal and fluorescent images; [0041-42]; Fig. 4) that do not overlap each other (normal area 149 and specific area 150 do not overlap; [0076]; Fig. 5) and each have periodicity (pixels can be arrayed as shown in Fig. 13; [0072]).
Sugano does not disclose the image sensor generating a first and second image that are mixed in a set of pixel arrays.  However, Hakamata discloses an endoscope system including a CCD image sensor 108 on which an array of pixels is provided.  The CCD image sensor 108 has a fluorescence imaging region 24 which receives incident light having passed through mosaic filter 106.  Band-pass filters 107a and 107b that make up the mosaic filter 106 allow fluorescence components in a blue wavelength band and fluorescence components over the visible wavelength range, respectively.  The filters 107a and 107b are arranged in the pattern shown in Fig. 4 and allow both types of light to be incident on the fluorescence imaging region 104 of the CCD image sensor 108 ([0063-65]; Figs. 3-4).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Sugano with the imaging arrangement disclosed by Hakamata with the benefit of generating a pseudo-color image according to a ratio of intensities of the fluorescence components (Hakamata [0060]).
Regarding Claim 2, Sugano as modified by Hakamata discloses the endoscope system according to claim 1.  Sugano discloses the system further comprising a control circuit (image processing device 3) configured to generate a control signal for extracting a first pixel group from respective pixels included in the first image and extracting a second pixel group from respective pixels included in the second image (drive pulse signal from timing generator 37 and subsequent processing in controllers 31 and 32; [0040-41, 46]; Fig. 3), according to the set of pixel arrays that do not overlap each other (normal area 149 and specific area 150 do not overlap; [0076]; Fig. 5) and each have periodicity (pixels can be arrayed as shown in Fig. 13; [0072]) and output the control signal to the mixed image generating section (image signals output via a bus as shown in Fig. 3; [0040-41]).
Regarding Claim 3, Sugano as modified by Hakamata discloses the endoscope system according to claim 2.  Sugano further discloses wherein the control circuit causes the first pixel group to be extracted according to a first checkered pixel array of the set of pixel arrays (pixels can be arrayed as shown in Fig. 13; [0072]). 
Sugano does not disclose the control circuit causing the second pixel group to be extracted according to a second checkered pixel array of the set of pixel arrays.  However, Hakamata discloses CCD image sensor 108 having a fluorescence imaging region 24 which receives incident light having passed through mosaic filter 106.  Band-pass filters 107a and 107b that make up the mosaic filter 106 allow fluorescence components in a blue wavelength band and fluorescence components over the visible wavelength range, respectively.  The filters 107a and 107b are arranged in a pattern including first and second arrays as shown in Fig. 4 by the black and white shaded regions ([0063-65]; Figs. 3-4).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Sugano with the imaging arrangement disclosed by Hakamata with the benefit of generating a pseudo-color image according to a ratio of intensities of the fluorescence components (Hakamata [0060]).
Regarding Claim 7, Sugano as modified by Hakamata discloses the endoscope system according to claim 1.  Sugano discloses the system further comprising a superimposed image generating circuit (image synthesis processing portion 33l) configured to generate a superimposed image in which the first image and a fluorescence image that is an image obtained by performing image pickup of the fluorescence by the image sensor are superimposed on each other, as the second image (contour-image signal generated from the fluorescent-image signal and the normal image signal are synthesized; [0073-74]; Fig. 4).
Regarding Claim 8, Sugano as modified by Hakamata discloses the endoscope system according to claim 7.  Sugano further discloses wherein the superimposed image generating circuit and the mixed image generating circuit are configured integrally (image processing section 33 comprises image synthesis processing portion 33; Fig. 4).
Regarding Claim 10, Sugano as modified by Hakamata discloses the endoscope system according to claim 2.  Sugano does not disclose wherein the light source apparatus sets a light amount for the illuminating light based on a control signal from the control circuit.  However, Hakamata discloses an endoscope system including illuminating unit 110 with semiconductor laser 111 and electric power source 112.  The electric power source 112 is driven by a control signal from controller 140 and causes the emission of excitation light L1 with a fluorescence intensity that can be measured upon pickup at the CCD image sensor 108 ([0067-73]; Fig. 1).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Sugano with the light source control disclosed by Hakamata with the benefit of forming pseudo-color image signals from fluorescence detected by the image sensor (Hakamata [0068]).
Regarding Claim 12, Sugano as modified by Hakamata discloses the endoscope system according to claim 1.  Sugano discloses the system further comprising a contour enhancement processing circuit configured to perform contour enhancement processing for enhancing a contour in the first image (edge extracting portion 33d in edge extracting unit 33c extracts a contour from the fluorescent image signal) and output the first image subjected to the contour enhancement processing to the mixed image generating circuit (signals from edge extracting unit 33c are output to image synthesis processing portion 33l; [0042-43]; Fig. 4).
Regarding Claim 13, Sugano as modified by Hakamata discloses the endoscope system according to claim 1.  Sugano discloses the system further comprising a contour enhancement processing circuit configured to perform contour enhancement processing for enhancing a contour in the observation image (edge extracting portion 33d in edge extracting unit 33c extracts a contour from the fluorescent image signal) generated by the mixed image generating circuit (contours are enhanced in the synthesized image generated by image synthesis processing portion 33l; [0042-43]; Figs. 4-5).

Claims 4-6, 9, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Sugano in view of Hakamata as applied to claims 2, 7 above, and further in view of US 20150271461 A1 by Hayashi (hereinafter “Hayashi”).
Regarding Claim 4, Sugano as modified by Hakamata discloses the endoscope system according to claim 2.  Modified Sugano does not disclose wherein the control circuit causes the first pixel group to be extracted according to a first vertically striped pixel array of the set of pixel arrays and causes the second pixel group to be extracted according to a second vertically striped pixel array of the set of pixel arrays.  However, Hayashi discloses an image processing device in which incident light is configured by a filter array of an imaging element 27.  The positions corresponding to pixel data Gg are constantly displayed a vertical direction on the imaging element 27.  The remaining filters are arranged vertically adjacent to the Gg positions to create a continuous array ([0338-340]; Figs. 30, 32).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Sugano with the pixel arrangement disclosed by Hayashi with the benefit of detecting abnormal oblique incident light in the vertical direction (Hayashi [0340]).
Regarding Claim 5, Sugano as modified by Hakamata discloses the endoscope system according to claim 2.  Modified Sugano does not disclose wherein the control circuit causes the first pixel group to be extracted according to a first horizontally striped pixel array of the set of pixel arrays and causes the second pixel group to be extracted according to a second horizontally striped pixel array of the set of pixel arrays.  However, Hayashi discloses an image processing device in which incident light is configured by a filter array of an imaging element 27.  The positions corresponding to pixel data Gg are constantly displayed a horizontal direction on the imaging element 27.  The remaining filters are arranged horizontally adjacent to the Gg positions to create a continuous array ([0338-340]; Figs. 30-31).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Sugano with the pixel arrangement disclosed by Hayashi with the benefit of detecting abnormal oblique incident light in the horizontal direction (Hayashi [0339]).
Regarding Claim 6, Sugano as modified by Hakamata discloses the endoscope system according to claim 2.  Sugano further discloses wherein: the control circuit generates a control signal for extracting a pixel belonging to the first pixel group and respective pixels belonging to the second pixel group (drive pulse signal from timing generator 37 and subsequent processing in controllers 31 and 32; [0040-41, 46]; Fig. 3); and the endoscope system further includes an input interface enabling providing an instruction for changing a ratio between the first pixel group and the second pixel group to the control circuit (CPU 36 controls the device by receiving instructions and parameters from an operator; [0046]).
Sugano does not disclose extracting pixels from positions in small areas of 2x2 pixels.  However, Hayashi discloses a basic array pattern P divided into 2x2 sets of pixels to create a first subarray and a second subarray.  In each of the first and second subarrays, three G filters are arranged in corresponding positions, and the remaining R or B filter is arranged in the remaining position.  The arrangement allows for the configuration of incident light on the imaging element 27 ([0319-328]; Figs. 29-30).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Sugano with the pixel arrangement disclosed by Hayashi with the benefit of performing a demosaicing process according to the RGB signals read from the imaging element (Hayashi [0321]).
Regarding Claim 9, Sugano as modified by Hakamata discloses the endoscope system according to claim 7.  Sugano further discloses wherein: the control circuit generates a control signal for extracting a pixel belonging to the first pixel group and respective pixels belonging to the second pixel group (drive pulse signal from timing generator 37 and subsequent processing in controllers 31 and 32; [0040-41, 46]; Fig. 3); and when the superimposed image generating circuit generates the superimposed image, the superimposed image generating circuit sets a weight coefficient applied to the fluorescence image (image synthesis processing portion 33l creates a synthesizes image with a predetermined signal ration; [0073]), based on the control signal from the control circuit (CPU 36 controls the device by receiving instructions and parameters from an operator; [0046]).
Sugano does not disclose extracting pixels from positions in small areas of 2x2 pixels.  However, Hayashi discloses a basic array pattern P divided into 2x2 sets of pixels to create a first subarray and a second subarray.  In each of the first and second subarrays, three G filters are arranged in corresponding positions, and the remaining R or B filter is arranged in the remaining position.  The arrangement allows for the configuration of incident light on the imaging element 27 ([0319-328]; Figs. 29-30).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Sugano with the pixel arrangement disclosed by Hayashi with the benefit of performing a demosaicing process according to the RGB signals read from the imaging element (Hayashi [0321]).
Regarding Claim 11, Sugano as modified by Hakamata and Hayashi discloses the endoscope system according to claim 6.  Sugano further discloses wherein the input interface is configured to enable setting a type of surgical operation performed for the subject and/or a type of the fluorescent medical agent (CPU 36 controls the device by receiving instructions and parameters from an operator and LD driver 45 drives light source 44 according to the emitted wavelength and the fluorescent dye used; [0046-49]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20140301617 A1
US 20160374602 A1
US 20170215711 A1

	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIANNA NICOLAUS whose telephone number is (571)272-1314. The examiner can normally be reached Monday - Friday 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL CAREY can be reached on 571-270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIANNA J NICOLAUS/Examiner, Art Unit 3795 

/MICHAEL J CAREY/Supervisory Patent Examiner, Art Unit 3795